Title: From Thomas Jefferson to John Armstrong, Jr., 17 July 1807
From: Jefferson, Thomas
To: Armstrong, John, Jr.


                        
                            Dear Sir
                     
                            Washington July 17. 07.
                        
                        I take the liberty of inclosing to your care some letters to friends who, whether they are in Paris, or not,
                            I do not know. if they are not, I will pray you to procure them a safe delivery.
                        You will recieve through the department of state, information of the critical situation in which we are with
                            England. an outrage, not to be borne, has obliged us to fly to arms and has produced such a state of exasperation, &
                            that so unanimous, as never has been seen in this country since the battle of Lexington. we have between 2. & 3000. men
                            on the shores of the Chesapeake, patrolling them for the protection of the country & for preventing supplies of any kind
                            being furnished to the British: & the moment our gun-boats are ready we shall endeavor by force to expel them from our
                            waters. we now send a vessel to call upon the British government for reparation for the past outrage, & security for the
                            future, nor will any thing be deemed security but a renunciation of the practice of taking persons out of our vessels
                            under the pretence of their being English. Congress will be called some time in October, by which time we may have an
                            answer from England. in the mean time we are preparing for a state of things which will take that course which either the
                            pride or the justice of England shall give it. this will occasion a modification of your instructions as you will learn
                            from the Secy. of state. England will immediately seize on the Floridas as a point d’appui to annoy us. what are we to
                            do in that case? I think she will find that there is no nation on the globe which can gall her so much as we can.   I salute
                            you with great affection & respect.
                        
                            Th: Jefferson
                     
                        
                    